Citation Nr: 1710395	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-31856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral knee and left ankle disabilities.

2.  Entitlement to service connection for neck disability, to include as secondary to service-connected bilateral knee and left ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision granted service connection for a right knee disability and denied entitlement to service connection for 12 disabilities including disorders of the low back and neck.  The Veteran submitted a notice of disagreement with the effective date for the grant of service connection for the right knee and the denials of service connection for the other 12 claimed disabilities.  In a September 2014 statement, the Veteran wrote that he wished to continue only the appeals for service connection for low back, neck, and depression disabilities.  He also raised a claim for total rating for compensation based on individual unemployability (TDIU).  In March 2015, his representative wrote that the Veteran was withdrawing all appeals except for those involving the claims for service connection for back and neck disabilities and depression.  Because the Veteran and his representative withdrew the appeal as to all other issues in writing prior to a Board decision, they are no longer on appeal.  See 38 C.F.R. § 20.204 (2016).

In a November 2015 rating decision, the RO granted service connection for depression.  The claims for service connection for low back and neck disabilities remain before the Board.

The Veteran was afforded a Board videoconference hearing in October 2016 before the undersigned.  A transcript of the hearing is associated with the claims file.

Additionally, a July 2016 rating decision continued the denial of the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  In October 2016, the Veteran submitted a timely notice of disagreement (NOD).  Although the RO has not yet issued a statement of the case (SOC), but has acknowledged the NOD and continues to develop the appeal.  Accordingly, this issue is not yet ready for Board review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

At his hearing the Veteran reported VA treatment for his back at the Houston VA medical center from 1981 to 1999.  The claims file contains VA treatment records dated in 1989 and later, but there are gaps in treatment and it is unclear if a search was conducted for all VA treatment records following service.  Moreover, the June 2010 SOC states that VA treatment records were considered that were not associated with the Veteran's claims file.  VA has a duty to insure that all relevant and available VA treatment records are in the claims file.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).

In addition, the Veteran was reportedly treated for low back symptoms at Spectrum Health in Grand Rapids, Michigan, including a May 2000 lumbar spine X-ray.  See October 2010 VA Treatment Record (referencing treatment at Spectrum clinic); June 2004 Social Security Administration Disability Report (noting May 2000 x-ray of lower back at Spectrum Health).  The claims file does not contain records of this treatment.  VA also has a duty to obtain these records.  38 U.S.C.A. § 5103A(b) (West 2014).

In September 2009, the Veteran underwent VA examination in relation to his low back and neck claims.  The examiner diagnosed chronic low back pain with right sacroillitis, and opined that the Veteran's condition was the result of injuries sustained during service.  However, the VA examiner did not provide any rationale for his opinion and did not address evidence suggesting a back injury at work in 2000.

In December 2009, further VA medical opinion was obtained.  The December 2009 VA opinion provider noted the friend's reports that the Veteran complained of back pain in service.  However, the provider found more significant the Veteran's statements in the file and in treatment records that he had a forklift accident at work in May 2000; in which he suffered head and back injuries, and that his pain began in 2000 following that accident.  The December 2009 opinion provider opined that the Veteran's back condition was not caused by his service-connected injuries.  However, the opinion did not clearly address the Veteran's secondary service connection contentions.  The opinion also did not specifically discussing the neck claim.  Moreover, the opinion did not address pertinent evidence in the Veteran's claims file, such as the March 1980 service treatment record (STR) noting a back and hand injury, the August 1981 Report of Medical History showing the Veteran's report of swollen and painful joints, STRs showing falls and other injuries when the Veteran played basketball, football, and softball, a 1996 VA cervical spine x-ray noting possible muscle spasm (which preceded the May 2000 work injury), and the February 2010 VA Physician's letter opining that the Veteran developed pain in his joints as a result of his service-connected right knee disability.  In light of the above deficiencies, the Board finds remand is appropriate in order to obtain a VA examination to determine the nature and etiology of the Veteran's low back and neck disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include treatment records from Spectrum Health.

2.  Obtain any outstanding VA treatment records, including records of treatment at the Houston VA Medical Center form October 1981 to the present.

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

3.  After conducting the foregoing development, schedule the Veteran for a VA examination to determine whether any current low back and neck disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since 2007, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current low back and neck disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

(1) had its onset during the Veteran's service; 

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's sports activities in service and related injuries; 

(3) was caused by the Veteran's service-connected bilateral knee or left ankle disabilities; or 

(4) was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected bilateral knee or left ankle disabilities.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

If there is current arthritis of the neck or low back, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that it would have been shown on X-ray examination and been symptomatic within one year of the Veteran's discharge from service (i.e., between October 1981 and October 1982).

The examiner should consider: 

   The March 1980 STR noting back and hand injury; 

the August 1981 Report of Medical History showing the Veteran's report of swollen and painful joints; 

STRs showing falls and other injuries when the Veteran played basketball, football, and softball; 

a 1996 VA cervical spine x-ray noting possible muscle spasm (which preceded the May 2000 work injury); 

the Veteran's March 2007 Claim contending that his service-connected joint disabilities caused problems walking, which led to his back condition; 

the May 2009 Veteran's in-service roommate's report that he watched the Veteran's home basketball games during service, saw the Veteran injure his back and knees during the games, that the Veteran would return from games hurt, and that the Veteran would use ice packs and heating pads to recover; 

the September 2009 VA Examination Report; 

the December 2009 VA Medical Opinion; 

the February 2010 VA Physician Letter opining Veteran developed pain in other joints as a result of his service-connected right knee disability; 

the September 2014 statements from the Veteran's wife and siblings that the Veteran reported injuries from basketball and complained of back and neck pain during service; 

and the Veteran's October 2016 Board hearing testimony that he had back and neck problems before his May 2000 work injury.

The examiner should provide reasons for the opinions.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC).  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

